In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-21-00127-CR




               IN RE STATE OF TEXAS




             Original Mandamus Proceeding




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                     MEMORANDUM OPINION

           Marlon Kelly is under indictment on a charge of capital murder and awaits trial. On

June 1, 2021, after several continuances were granted in the case, the 123rd Judicial District

Court of Panola County declared that no further continuances would be allowed, and trial

proceedings were set to begin October 18, 2021, with voir dire set to occur the following day.

Approximately two weeks before trial, both Kelly and the State filed motions for continuance,

but, after a hearing, the trial court denied the motions. The State filed a motion for emergency

relief and a petition for a writ of mandamus asking this Court to order the 123rd Judicial District

Court of Panola County to grant its motion for continuance.

           Seeking the same relief, the State also petitioned the Texas Court of Criminal Appeals for

a writ of prohibition. See TEX. R. APP. P. 72.1. On October 15, 2021, the Texas Court of

Criminal Appeals ordered the trial court to file a response to the State’s motion within the thirty

days and stayed the trial proceedings scheduled to begin October 18, 2021, pending responses

from the parties and further order of the Court.1 Because the Texas Court of Criminal Appeals

has stayed Kelly’s trial proceedings, the State has received the relief requested from this Court in

its motion for emergency relief and its petition for a writ of mandamus.




1
    Texas Court of Criminal Appeals case number WR-983, 194-01.
                                                       2
       Accordingly, the State’s motion for emergency relief and petition for a writ of mandamus

are denied as moot.



                                           Josh R. Morriss, III
                                           Chief Justice

Date Submitted:       October 19, 2021
Date Decided:         October 20, 2021

Do Not Publish




                                              3